Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.241 Filed 01/04/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PNC BANK, NATIONAL
ASSOCIATION, a national banking
association,

             Plaintiff,                       Case No. 20-cv-10672

                                              Paul D. Borman
v.                                            United States District Judge

MARKETING GOLDMINES
CONSULTING LLC, a Michigan
limited liability company, ANTONIO
GATES and JOSEPH M. MICALLEF

          Defendants.
___________________________________/


      OPINION AND ORDER GRANTING PLAINTIFF PNC BANK’S
      MOTION FOR APPOINTMENT OF RECEIVER (ECF NO. 18)

      On March 12, 2020, Plaintiff PNC Bank, National Association filed this

action against Defendants Marketing Goldmines Consulting LLC, Antonio Gates,

and Joseph M. Micallef, asserting claims for breach of promissory note, breach of

the Guaranty, judicial foreclosure, claim and delivery, and appointment of a receiver,

based on Defendants alleged failure to repay a loan extended to them by Plaintiff

PNC Bank. Defendants were served with the Complaint but have failed to appear,

and PNC Bank has obtained clerk’s entries of default as to all three defendants. Now

before the Court is Plaintiff PNC Bank’s Motion for Appointment of Receiver (ECF
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.242 Filed 01/04/21 Page 2 of 11




No. 18). The Court does not believe oral argument will aid in its disposition of the

motion; therefore, it is dispensing with oral argument pursuant to Eastern District of

Michigan Local Rule 7.1(f)(2). For the reasons set forth below, the Court GRANTS

Plaintiff’s Motion.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      A.     Statement of Facts

      On March 1, 2017, PNC Bank extended a $1,680,000.00 loan to Defendant

Marketing Goldmines Consulting LLC (“Marketing”), and Marketing signed a

Promissory Note in favor of PNC Bank in that amount (the “Note”). (ECF No. 18-

3, the Note.) Repayment of the loan is secured by a lien upon all of Marketing’s

asserts, by a mortgage upon a strip mall located at 3641-3681 Gratiot, Detroit,

Michigan (the “Property”), and by the personal guarantee of Defendant Antonio

Gates, the sole member of Marketing. (ECF No. 18-4, the Mortgage; ECF No. 18-5,

the Security Agreement; ECF No. 1-3, Guaranty and Suretyship Agreement.) The

Note, Mortgage, Security Agreement, and Guaranty are all dated March 1, 2017.

(See id.)

      PNC Bank claims that despite there being tenants at the Property, Marketing

failed to make payments to PNC Bank under the terms of the Note. (Compl. ¶¶ 10-

12, PgID 3; Pl’s Mot. at p. 1, PgID 136.) Marketing also failed to pay the real estate

                                          2
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.243 Filed 01/04/21 Page 3 of 11




taxes assessed against the Property for the 2017, 2018, 2019 and 2020 tax years,

resulting in foreclosure proceedings being brought by the taxing authority. (ECF No.

18-7, PgID 219; Compl. ¶ 38, PgID 11.) In order to protect its interests in the

Property under the Mortgage, and to avoid forfeiture and foreclosure to the taxing

authority, on March 13, 2020, PNC Bank paid the outstanding 2017, 2018, and 2019

real estate taxes then owed, totaling $274,181.20. (ECF No. 18-8, PID 221.)

      Based upon the default, PNC Bank states that it accelerated the maturity date

of the Note and made a demand upon Marketing for the full and immediate

repayment of all sums owed. Marketing has failed and refused to honor PNC Bank’s

demand for payment. (Compl. ¶¶ 11-12, PgID 3.)

      PNC Bank claims that as of October 27, 2020, there remains a principal

balance owed from Marketing to PNC Bank, pursuant to the Note, of $1,509,136.93,

together with accrued interest of $50,637.45, and late charges of $900.00, for a total,

exclusive of contractually agreed upon costs and fees, of $1,560,674.38. (Pl.’s Mot.

at p. 5, PgID 139.) PNC Bank asserts that Defendants also agreed to reimburse PNC

Bank for all costs and fees incurred in the enforcement of its rights under the Note,

Mortgage, Security Agreement and other loan documents. (Id.)




                                          3
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.244 Filed 01/04/21 Page 4 of 11




      B.     Procedural History

      On March 12, 2020, PNC Bank filed a Complaint against Defendants

Marketing, Gates and Micallef, alleging five claims for: (1) breach of the Note; (2)

breach of the Guaranty and Suretyship Agreement; (3) judicial foreclosure; (4) claim

and delivery; and (5) appointment of a receiver. (ECF No. 1, Complaint.)

      Plaintiff PNC Bank states that all three Defendants were served, with

Marketing finally being served via alternate service. (ECF Nos. 5, 6, 7, 11.)

Defendants failed to appear, and PNC Bank obtained clerk’s entries of default as to

each Defendant on October 28, 2020. (ECF Nos. 15, 16, 17.)

      On October 29, 2020, PNC Bank filed the instant Motion for Appointment of

Receiver, nominating M. Shapiro Management Company LLC to serve as the Court-

appointed receiver. (ECF No. 18, Plaintiff’s Mot.) There has been no response to the

motion.

                            II. LEGAL STANDARD

      Rule 66 of the Federal Rules of Civil Procedure allows for the appointment of

receivers in conformity with traditional rules of equity. Fed. R. Civ. P. 66; Liberte

Cap. Grp., LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006); 12 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2981 (3d ed.



                                         4
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.245 Filed 01/04/21 Page 5 of 11




2020).1 Rule 66 provides that “the practice in administering an estate by a receiver

or a similar court-appointed officer must accord with the historical practice in federal

courts or with a local rule.” Fed. R. Civ. P. 66.

      “A district court enjoys broad equitable powers to appoint a receiver over

assets disputed in litigation before the court.” Liberte Cap. Grp., 462 F.3d at 551.

“The receiver’s role, and the district court’s purpose in the appointment, is to

safeguard the disputed assets, administer the property as suitable, and to assist the

district court in achieving a final, equitable distribution of the assets if necessary.”

Id. “A receivership is an ‘extraordinary remedy’ that a court should employ with the

‘utmost caution’ and grant ‘only in cases of clear necessity to protect plaintiff’s

interests in the property.’” Pension Ben. Guar. Corp. v. Evans Tempcon, Inc., 630

F. App’x 410, 414 (6th Cir. 2015) (quoting Wright & Miller, supra, § 2983).

      “[T]he form and quantum of evidence required on a motion requesting the

appointment of a receiver is a matter of judicial discretion.” Santibanez v. Wier

McMahon & Co., 105 F.3d 234, 241 (5th Cir. 1997) (citation omitted). In making

this determination, district courts carefully weigh factors, including: “(1) the



1
 “[T]he weight of authority suggests that appointment of a receiver in a diversity
action is controlled by federal law, not state law.” Fed. Nat’l Mortg. Ass’n v.
Mapletree Inv. Ltd., P’ship, No. 10-CV-10381, 2010 WL 1753112, at *2 (E.D. Mich.
Apr. 30, 2010) (collecting cases).
                                        5
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.246 Filed 01/04/21 Page 6 of 11




adequacy of the security; (2) the financial position of the borrower; (3) any

fraudulent conduct on the defendant’s part; (4) imminent danger of the property

being lost, concealed, injured, diminished in value, or squandered; (5) inadequacy

of legal remedies; (6) the probability that harm to the plaintiff by denial of

appointment would outweigh injury to parties opposing appointment; (7) the

plaintiff’s probable success in the action and the possibility of irreparable injury to

the plaintiff’s interest in the property; and (8) whether the plaintiff’s interests sought

to be protected will in fact be well-served by a receivership.” PNC Bank, Nat’l Ass’n

v. Goyette Mech. Co., 15 F. Supp. 3d 754, 758 (E.D. Mich. 2014); see also Fed.

Nat’l Mortg. Ass’n v. Mapletree Inv. Ltd., P’ship, 10-cv-10381, 2010 WL 1753112,

at *3 (E.D. Mich. Apr. 30, 2010); Meyer Jewelry Co. v. Meyer Holdings, Inc., 906

F. Supp. 428, 432 (E.D. Mich. 1995). “Moreover, the parties’ advance consent to the

appointment of a receive[r] is a strong factor weighing in favor of appointing one.”

PNC Bank, 15 F. Supp. 3d at 758.

                                   III. ANALYSIS

      PNC Bank argues that the balance of factors weighs in favor of appointment

of a receiver. PNC Bank first states that pursuant to the terms of the Mortgage,

Marketing: (1) agreed to pay taxes assessed against the Property before the

imposition of interest and penalties (Mortgage ¶ 2(b), PgID 185); (2) acknowledged

                                            6
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.247 Filed 01/04/21 Page 7 of 11




PNC Bank’s right to the appointment of a receiver for the Property upon the

occurrence of an event of default (id. ¶ 13(e), PgID 192); and (3) expressly consented

to such appointment upon the commission of waste (id. ¶ 33, PgID 197). Similarly,

Marketing agreed under the terms of the Security Agreement that, upon the

occurrence of an event of default, PNC Bank had the right to take possession of and

sell the Collateral, which “includes all personal property of the Grantor.” (Security

Agreement ¶¶ 1, 9, PgID 204, 208.) While the parties’ contractual assent to

appointment of a receiver is not automatically dispositive, it is a “strong factor

weighing in favor of appointing one.” PNC Bank, 15 F. Supp. 3d at 758; see also

Mapletree Inv., 2010 WL 1753112, at *3 (considering, “[i]n the absence of clear

authority on the issue” “the parties’ consent as a strong factor weighing in the

plaintiff’s favor, but not dispositive of the inquiry”). Thus, the Court finds that

Defendants’ consent to receivership in the event of a default weighs strongly in favor

of appointment of a receiver in this case.

      PNC Bank further argues that an overall analysis of the factors discussed

above favors appointment of a receiver in this case. PNC Bank contends, regarding

the “adequacy of the security” and the “financial position of the mortgagor,” that the

value of the Property is believed to be less than the amount owed to PNC Bank and

to the taxing authority, and states that Marketing failed to repay the Note upon its

                                             7
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.248 Filed 01/04/21 Page 8 of 11




maturity and also failed to pay the real estate taxes for three years, all showing at

least a “doubtful financial condition.” (Pl.’s Mot. at pp. 6-7, PgID 140-41, citing

Resolution Trust Corp. v. Fountain Circle Assoc. Ltd. P’ship, 799 F. Supp. 48, 52

(N.D. Ohio 1992) (noting that failure to make debt payments when due, for over two

years, showed insolvency or at least a doubtful financial condition); Mapletree Inv.,

2010 WL 1753112, at *4-5 (“Mapletree’s failure to surrender to Fannie Mae the

monthly rents and to pay its monthly installments under the Note demonstrate that

Mapletree itself is in a poor financial condition.”).) “Courts have found ‘the

adequacy of the security and the financial position of the borrower to be the most

important’ factors in evaluating whether to appoint a receiver.” PNC Bank, 15 F.

Supp. 3d at 758 (collecting cases); Mapletree Inv., 2010 WL 1753112, at *3 (same).

The Court finds that these factors weigh in favor of appointing a receiver.

      PNC Bank further argues that Defendants’ failure to pay the real estate taxes

for three years makes the Property subject to being lost through a tax foreclosure.

(Pl.’s Mot. at p. 7, PgID 141.) Thus, the Property at issue is in “imminent danger of

… being lost, concealed, injured, diminished in value or squandered[,]” weighing in

favor a appointment of a receiver. See Mapletree Inv., 2010 WL 1753112, at *5. The

Court agrees and finds that not appointing a receiver would cause extreme harm to

PNC Bank, and that appointing a receiver would not harm Defendants. See id.(noting

                                         8
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.249 Filed 01/04/21 Page 9 of 11




that the defendant agreed to receivership and “there is little harm in enforcing the

terms of the parties’ bargain”).

       PNC Bank argues that it has a high likelihood of success on the merits in this

case because “[t]his matter is a straightforward collection and foreclosure, where the

default and entitlements to relief are not in doubt.” (Pl.’s Mot. at p. 9, PgID 143.)

See Mapletree Inv., 2010 WL 1753112, at *5 (“Fannie Mae has also made a very

strong showing that it will succeed on the merits. It brings a very straightforward

claim of breach of the loan and mortgage agreements and seeks to enforce those

agreements by an order requiring Mapletree to turn over possession of the property

and all rents collected. Mapletree admits it is in default of the agreements.”); Federal

Nat’l Mortg. Ass’n v. Maple Creek Gardens, LLC, No. 09-14703, 2010 WL 374033,

at *3 (E.D. Mich. Jan. 25, 2010) (“Maple Creek does not dispute that it executed the

Note and Mortgage or that it subsequently failed to make several monthly mortgage

payments. Thus[,] Fannie Mae’s likelihood of success on the merits is high.”). This

Court similarly finds that PNC Bank has a high likelihood of success on the merits

in this action.

       While PNC Bank admits that it does not know whether or not fraudulent

conduct has occurred, it states that it has made several attempts to communicate with

Marketing’s principal, Defendant Gates, but has not received a response. (Pl.’s Mot.

                                           9
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.250 Filed 01/04/21 Page 10 of 11




at pp. 8-9, PgID 142-43.) PNC Bank contends that its interests and prospects for

repayment will be impaired absent Court intervention because its efforts to reach out

to Defendants has been unsuccessful. (Id.) This argument, along with the fact that

PNC Bank had to pay the delinquent taxes on the Property to avoid foreclosure, also

goes to the factor of “whether the plaintiff’s interests sought to be protected will in

fact be well-served by a receivership.” See PNC Bank, 15 F. Supp. 3d at 758.

       PNC did not otherwise discuss the remaining factor, “inadequacy of legal

remedies.” However, Defendants have failed to respond to the Complaint after being

served and are currently in default. Considering this, together with Defendants’

failure to repay the Note as agreed, or the taxes which have been assessed against

the Property, the Court find that other legal remedies would be inadequate to protect

PNC Bank’s interest in the Property and its claims against Defendants at this stage

of the litigation.

       Thus, considering all the factors discussed above, the Court finds that a

substantial majority of the relevant factors weigh in favor of appointing a receiver

in this case to protect PNC Bank’s security interest in the Property.




                                          10
Case 2:20-cv-10672-PDB-EAS ECF No. 19, PageID.251 Filed 01/04/21 Page 11 of 11




                             IV. CONCLUSION

      For the reasons set forth above, the Court GRANTS PNC Bank’s Motion for

Appointment of Receiver (ECF No. 18). An Order appointing M. Shapiro

Management Company LLC as receiver in this case shall issue separately.


      IT IS SO ORDERED.

                                           s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge
Dated: January 4, 2021




                                      11
